Title: To Benjamin Franklin from George Read, 14 April 1766
From: 
To: 


Sir,
New Castle, April 14th, 1766.
From your known goodness, and the knowledge you have of me and my family, I have presumed to beg the favor of you to apply to the Lords Commissioners of the Treasury on my behalf, for the appointment of Collector of the Port of New Castle, made vacant by the death of Mr. William Till yesterday morning. My pretensions to this post are solely founded on your good offices in my favor, for which I shall have no other return to make than a grateful remembrance of the service done me, and this, I am well assured, will be satisfactory to your generous mind. Should this appointment be obtained for me, I am persuaded I can give very satisfactory security for the due execution of the office in the city of Philadelphia. Among others, I can venture to name Mr. Rees Meredith and Captain John Mease, whose very independent fortunes, I do suppose, you are well assured of.
Good sir, pardon the freedom I have taken to address you on this occasion, and you will much oblige your most obedient, humble servant,
George Read.
To Dr. Franklin.
